PER CURIAM.
The order should be affirmed. Both parties moved to have the cause placed upon the calendar, the question in difference between them being as to what place thereon it should occupy; the defendant claiming that it should go to the foot of the calendar, and the plaintiff that it should be restored to the place it originally occupied. The court decided in favor of the plaintiff’s contention. This was clearly within its power, as the motion was made. The case differs from that of Hix v. Light Co. (decided herewith) 79 N. Y. Supp. 1016, where the motion was opposed by the defendant, and this court held that no sufficient reason was given excusing the neglect to comply with the special order regulating a new calendar.
The order should therefore be affirmed, with $10 costs and disbursements.